Citation Nr: 1242340	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  04-38 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected sycosis barbae, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for service-connected dermatitis of the palms of the hands, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1989 to April 1993.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Procedural history

In a December 1993 rating decision, the RO awarded the Veteran service connection for sycosis barbae and dermatitis of the palms of the hands.  Noncompensable [zero percent] disability ratings were respectively assigned.

The Veteran filed a claim seeking increased disability ratings for his service-connected skin disabilities in January 2004.  The RO increased both of the Veteran's skin disability ratings from zero to 10 percent in the above-referenced June 2004 rating decision.  The Veteran disagreed with the RO's assigned ratings, and perfected an appeal as to both issues.

In a December 2007 decision, the Board continued the 10 percent disability ratings assigned to the Veteran's service-connected sycosis barbae and his dermatitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in January 2009, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In the Joint Motion, the parties indicated that a remand was necessary "because the Board did not satisfy VA's duty to notify [the Veteran] in accordance with the provisions of the Veterans Claims Assistance Act [VCAA]."  See The January 2009 Joint Motion, page 2.  In a February 2009 Order, the Court vacated the Board's December 2007 decision and remanded the case.

In June 2009, the Board remanded the Veteran's skin disability claims so that the Veteran could be afforded adequate VCAA notice.  Subsequently, in October 2010, the Board remanded the Veteran's claims for a second time so that the Veteran could be scheduled for an updated VA skin examination.  While it appears that the Veteran did show for a skin examination at some point following the Board's October 2010 remand, a formal examination report was not incorporated into the Veteran's claims folder.  The Board remanded the Veteran's appeal again in March 2012 so that the report of such examination could be associated with the folder, and so a new VA skin examination could be scheduled.  The Appeals Management Center (AMC) readjudicated the Veteran's appeal in an October 2012 supplemental statement of the case (SSOC), and the Veteran's claims file has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

The Board sincerely regrets having to remand the Veteran's appeal another time.  However, this remand is necessary to for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, the Board remanded the Veteran's claim in October 2010 so that the agency of original jurisdiction (AOJ) could schedule the Veteran for updated VA skin examination.  As discussed by the Board in March 2012, although it appears that the Veteran did appear for a subsequent skin examination at some point following the Board's October 19, 2010 remand, the report of such examination appears to only consist of the VA examiner's undated notes, attached to copies of prior examination reports dated in 2004 and 2005.  These notes are written in shorthand, and are only marginally responsive to the very specific questions that the Board itemized in its October 2010 remand instructions, especially with respect to any observations of disfigurement, and the relationship, if any, between the Veteran's service-connected dermatitis of the palms to his other skin problems noted on the Veteran's thighs and legs.  See the Board's October 2010 decision, pages 4-6.  

The Board determined in its March 2012 remand that there must either be a more coherent and responsive VA examination report in existence dated after October 19, 2010 that was simply not placed in the Veteran's paper or electronic claims folder, or that no formal examination report was ever created, and the only evidence of the results of such examination are in the undated shorthand notes described above.  The Board specifically requested that this examination report be obtained and associated with the claims folder if in existence.  

Since the Board's March 2012 remand, the AOJ has requested and obtained the Veteran's VA treatment records dating back several years and has associated such records with the Veteran's electronic claims folder.  Crucially however, the records contain no 2010 VA skin examination report or explanation as to why such is not included in the record.  The AOJ has made no mention as to whether the examination report is missing, or if it was never created.  The Board believes that an additional request should be made for a copy of this report, and if one cannot be obtained, appropriate notice of that fact must be sent to the Veteran in compliance with 38 C.F.R. § 3.159(e), and a formal finding of unavailability created.

In compliance with the Board's March 2012 remand instructions, the AOJ scheduled the Veteran for an updated VA skin examination, which occurred in September 2012.  The Board specifically requested that the examiner provide an opinion as to whether the Veteran's service-connected dermatitis of the palms is a disability part and parcel of any dermatitis noted elsewhere on the Veteran's skin, or whether the Veteran currently has a systemic dermatitis disability manifested by his service-connected dermatitis of the palms, and other newly-discovered dermatitis, if any.  Curiously, the September 2012 VA examiner did not find any rashes or scaling of any part of the Veteran's body, and offered no opinion as to whether the Veteran's past rashes on the thighs or any other part of the body were associated with a systemic dermatitis disability or are separate from the Veteran's service-connected dermatitis of the palms.  See the September 2012 VA examiner's report, page 9 [noting no rash involving the palms, inner thighs or skin on the rest of the body as per this exam].  

After reviewing all of the medical evidence of record dating from the time the Veteran filed his increased rating claim in 2004 to the present day, the Board is perplexed by the results of the September 2012 VA examination [indicating the presence of no rashes, covering zero percent of total body or exposed skin], which appear incongruent with much of the Veteran's prior medical findings for several years.  The September 2012 VA examiner did not indicate that the severity of the Veteran's skin disability fluctuates at times, or that on that September 2012 day, the Veteran's disabilities showed temporary rather than sustained improvement.  

In this connection, the Court has determined that VA medical examinations should be scheduled during active phases of skin conditions.  See Ardison v. Brown, 6 Vet. App. 405 (1994) and Bowers v. Derwinski, 2 Vet. App. 675 (1992) [holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed"].  In this case, the Board finds that the evidence is simply not sufficient to determine whether the Veteran's service-connected skin disabilities warrant higher disability ratings, as the rating criteria depends, in part, on the percentage of the entire body or exposed areas.     See 38 C.F.R. § 4.118, Diagnostic Code 7806.  Although the September 2012 VA examination report included an assessment of such percentages, it is unclear whether the examination actually took place at a time when the Veteran's disability was most disabling.  As such, the Veteran should be afforded another VA examination by a dermatologist at a time, if possible, when the Veteran's service-connected dermatitis is active and at its most disabling.  If it is shown that the Veteran's disabilities have permanently improved, the examiner must review the prior medical evidence of record and opine as to whether the Veteran's previous outbreaks of skin problems on body parts other than on the palms and face constituted separate skin disabilities, or were manifestations of a systemic service-connected disability.


	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his sycosis barbae and his dermatitis.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The RO/AMC should also specifically request and obtain the Veteran's formal VA skin examination report, dated subsequent to the Board's October 19, 2010 remand and prior to the AMC's December 2011 SSOC, if in existence.  If this report is missing or it is determined that the report was never generated, notice of this inability to obtain the examination report should be sent to the Veteran in compliance with 38 C.F.R. § 3.159(e) (2012).  A formal finding of unavailability should also be generated discussing the attempts to obtain this record or explaining why such record could not be obtained.

3.  After all efforts to obtain and associate with the claims file any additional treatment records have been exhausted, the RO/AMC should contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his service-connected skin disabilities. All such efforts should be documented in the claims file.  If it is not possible to schedule the examination during a flare-up, the reason must also be documented in the claims file.

The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.

As a threshold matter, the examiner should first determine whether the Veteran's two service-connected skin disabilities- sycosis barbae and dermatitis of the palms-are separate disease entities, or are manifestations of a single systemic skin disability.  

Single Disability

If they are in fact manifestations of the same disability, the examiner should report in detail all pertinent symptomatology and findings associated with such disability, to include any associated skin problems located other than on the face, neck or palms.  

The examiner should indicate the percentage of the Veteran's entire body affected by this systemic disability; the percentage of the Veteran's exposed areas; and whether the Veteran has required treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12 months.  

The examiner should determine whether the Veteran's disability manifests in disfigurement of the head, face, or neck, to include: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

Separate Disabilities

If the Veteran's service-connected sycosis barbae and dermatitis of the palms are indeed separate and unrelated disabilities, this should be made clear, and the findings related to each disability should be clearly distinguished.  

The same information requested above [the percentage of the Veteran's entire body affected, the percentage of the Veteran's exposed areas affected, and whether the Veteran has required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12 months] should be provided for each disabilities independent of each other or any nonservice-connected skin disability.  

In addition, with respect to the Veteran's sycosis barbae, the examiner should determine whether the Veteran's disability manifests in disfigurement of the head, face, or neck based on the characteristics discussed in the paragraph above.

Skin Condition affecting other Parts of Body

The examiner should also examine the rest of the Veteran's body, to include his feet, knees, thighs and elbows and state whether any skin disability observed is a manifestation of the same dermatitis disability that affects the Veteran's palms, or the same sycosis barbae disability that affects the Veteran's face and neck.  If any noted disability is determined to be separate from these two service-connected disabilities, this should be made clear.  

If any such disability is in fact a manifestation of either service-connected dermatitis or sycosis barbae, the examiner should indicate as such, and incorporate analysis of such additional disability with his or her overall observations of the dermatitis or sycosis barbae disabilities above, to include considering the additional disability in evaluating the percentages of the Veteran's entire body affected; the percentages of the Veteran's exposed areas affected; and whether the Veteran has required treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12 months.

No Skin Disability

If upon examination the Veteran exhibits no skin disabilities affecting parts of the body other than his palms and face and neck, this should be made clear.  Significantly, if such is the case, the examiner still must review the medical evidence of record and provide an opinion as to whether the Veteran's prior skin rashes affecting his thighs, feet, knees, and elbows were separate disabilities from the Veteran's service-connected skin disabilities, or rather, were manifestations or extensions of either service-connected skin disability.  

The examiner should note whether the Veteran experiences flare-ups of his service-connected skin disabilities and, if so, whether the examination is being conducted during a period of flare up. The examiner should also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered.  

4.  The RO/AMC should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 

5.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's increased rating claims.  If the claims are denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


